PROSPECTUS SUPPLEMENT NO. 1 Filed Pursuant to Rule 424(b)(3) (To prospectus dated November 9, 2016) File No. 333-206519 8,329,785 Shares MEDEQUITIES REALTY TRUST, INC. Common Stock This prospectus supplement No. 1 supplements the prospectus dated November 9, 2016 (the “Prospectus”), which together form a part of our registration statement on Form S-11 (File No. 333-206519) relating to the offer and sale from time to time of up to 8,329,785 shares of our common stock by the selling stockholders identified in the Prospectus. The purpose of this prospectus supplement is to update and supplement the information in the Prospectus with information provided in our quarterly report on Form 10-Q for the quarter ended September 30, 2016 (the “Quarterly Report”), which we filed with the Securities and Exchange Commission on November 10, 2016. A copy of the Quarterly Report is attached to this prospectus supplement. This prospectus supplement should be read in conjunction with the Prospectus, which is to be delivered with this prospectus supplement. If there is any inconsistency between the information in the Prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement.
